In a matrimonial action, the plaintiff wife appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Suffolk County (Cowan, J.), dated August 16,1983, which, inter alia, (1) upon that branch of her motion which sought an award of $600 per week for maintenance and child support, pendente lite, only directed the defendant husband to pay the carrying charges on the marital residence and (2) denied that branch of her motion which sought an award of $1,000 for the purpose of enabling her to obtain a pension evaluation concerning the defendant husband’s pension, retirement and/or Keough plans. H Order modified, on the facts and as a matter of discretion, by (1) deleting paragraph “(1)” and substituting therefor a provision awarding plaintiff, pendente lite, $950 per month for maintenance and child support; and (2) deleting so much of paragraph “(4)” as denied that branch of the plaintiff’s motion which sought $1,000 for pension evaluation and substituting therfor a provision granting that branch of the motion to the extent of awarding her $500 for that purpose. As so modified, order affirmed insofar as appealed from, with costs to the plaintiff. H On the record before us, given the respective circumstances of the parties, the pendente lite award of all carrying charges on the marital residence was inadequate to the extent indicated (see Rossman v Rossman, 91 AD2d 1036). Moreover, an award of $500 to the plaintiff for pension evaluation is warranted under the circumstances presented herein (see Ahern v Ahern, 94 AD2d 53). Application for additional fees, if any, may be made to the trial court. We have considered the parties’ remaining contentions and find them to be without merit. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.